DETAILED ACTION
In application filed on 10/03/2019, Claims 1-3 and 6-15 are pending. Claims 1-3 and 6-15 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/03/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 7, 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Cho (US20090286327A1).
Regarding Claim 1, Cho teaches a microfluidic test device comprising:
a body (Fig. 11, device having body);
a first chamber having an outlet provided with a first valve and holding a first buffer having a first buffer volume (Para 0044, second chamber containing buffer; Fig. 7, ref. 20);
a primary reaction chamber (Para 0011, third chamber, ref. 30);
a sample inlet for receiving a sample and being configured for feeding a sample having a sample volume, into the device (Para 0044, a first chamber; Fig. 7, ref. 10);
a first fluid path (Para 0045, channel 41) connecting the outlet of the first chamber (Para 0044, second chamber; Fig. 7, ref. 20) and the sample inlet (Para 0045, first chamber 10 is connected to the second chamber 20 by a channel 41; Fig. 7);
a second fluid path (Para 0044, through channels 41 and 42; Fig. 1) connecting the sample inlet (Para 0045, a first chamber, Fig. 6, ref. 10) and the primary reaction chamber (Para 0011, third chamber, ref. 30);
a primary test part (Para 0058, detector; any structural portion of the detection chamber, ref. 60) comprising a primary test chamber (Para 0089, detection chamber, ref. 60);

a primary valve (Para 0063, valve ref. 63) arranged in the third primary fluid path (Para 0063); and
a flow driving device (Para 0076, rotary driving unit 510) configured to move fluid from the primary reaction chamber to the primary test part (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the rotary driving unit to shake the sample to mix the sample with the first reagent to form a sample mixture, which is loaded to the into the third chamber 30 for detction (Para 0060). Please see MPEP 2114(II) for further details.
,and wherein the microfluidic test device comprises a primary reaction material (Fig. 3, lyophilized reagent) in a lyophilized form, and wherein the primary reaction material (Fig. 3, lyophilized reagent) and the first buffer (Para 0044, buffer in second chamber 20) are arranged on different sides of the sample inlet (Fig. 9-10).

Cho does not necessarily the “second path” 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with having a fluidic path between the sample inlet and the third chamber as shown in Cho (Fig. 10) with respect to Cho (Fig. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Regarding Claim 2, Modified Cho teaches the microfluidic test device according to claim 1, wherein the primary reaction material is in a pellet form (cake) (Fig. 2-3, lyophilized reagent) and/or coated to an inner surface of the microfluidic test device. The Claimed “and/or...” is interpreted as optional 

Regarding Claim 3, Modified Cho teaches the microfluidic test device according to claim 1, wherein the primary reaction material (Fig. 2-3, lyophilized reagent) is placed in the primary reaction chamber (Fig. 2-3).

Regarding Claim 7, Modified Cho teaches the microfluidic test device according to claim 1, wherein the primary reaction material comprises (Fig. 2-3, lyophilized reagent) components (Para 0014) for amplifying a nucleic acid target by loop-mediated isothermal amplification (LAMP). The limitation “for amplifying a nucleic acid target by loop-mediated isothermal amplification (LAMP)” is interpreted as a method of intended use given patentable weight to the extent of effecting the lyophilized reagent to be used in a reaction (Para 0050-0051). Please see MPEP 2114(II) for further details.

Regarding Claim 10, Modified Cho teaches the microfluidic test device according to claim 1, wherein the primary reaction chamber (Para 0011, third chamber, ref. 30) is substantially free of liquid, such as a buffer, prior to feeding a sample into the device. Please see MPEP 2114(II) for further details.

Regarding Claim 11, Modified Cho teaches the microfluidic test device according to claim 1, wherein the primary reaction chamber (Para 0011, third chamber, ref. 30) is substantially free of (NH4)2SO4 and/or zwitterions (preferably betaine) prior to feeding a sample into the device. This limitation “substantially free of (NH4)2SO4 and/or zwitterions (preferably betaine) prior to feeding a sample into the device” is interpreted as a method of intended use given patentable weight to the third chamber to contain a second reagent and for the first and second reagent to be loaded into the third chamber (Para 0044, 0052, and 0054). Please see MPEP 2114(II) for further details.

Regarding Claim 14, Modified Cho teaches a microfluidic test device according to claim 1, wherein an amplification time of a LAMP reaction in the device is less than 1 hour. The limitation “an amplification time of a LAMP reaction in the device is less than 1 hour” is interpreted as a method of intended use given patentable weight to the extent of effecting the microfluidic device to have channels and compartments ( or chambers) configured for biochemical reactions (Para 0043). Please see MPEP 2114(II) for further details.

.

Claims 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Cho (US20090286327A1]) in view of Bearinger et al. (WO2015061480A1)
Regarding Claim 6, Modified Cho teaches the microfluidic test device according to claim 1, wherein the primary reaction material components (Fig. 2-3, lyophilized reagent) comprise primers, dNTPs, and a polymerase.
Cho does not teach “primers, dNTPs, and a polymerase”
Bearinger, which is directed to a methods and apparatus are provided for point-of-care nucleic acid amplification and detection teaches primers, dNTPs, and a polymerase” (Para 0031)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Cho to incorporate “primers, dNTPs, and a polymerase” as taught by Bearinger, motivated by the need to have reagents for conducting nucleic acid amplification on a sample (Bearinger, Para 0031). Doing so facilitates the point-of-care nucleic acid amplification and detection. 

Regarding Claim 8, Modified Cho teaches the microfluidic test device according to claim 1, wherein the polymerase is a Bsm polymerase.
Modified Cho does not teach “polymerase is a Bsm polymerase”
Bearinger, which is directed to a methods and apparatus provides for point-of-care nucleic acid amplification and detection teaches “Bsm DNA polymerase” (Para 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Cho to incorporate “Bsm DNA polymerase” as taught by Bearinger, motivated by the need to have an enzyme reagent for conducting nucleic acid amplification on a sample via LAMP (Bearinger, Para 0031). Doing so facilitates the point-of-care nucleic acid amplification and detection. 

Regarding Claim 13, Modified Cho teaches the microfluidic test device according to claim 1, wherein Mg (SO4)7H2O (magnesium sulfate heptahydrate) is present in both the primary reaction material (Fig. 2-3, lyophilized reagent) and the first buffer (Para 0044, buffer) in a ratio 1:3.
Modified Cho does not teach “Mg (SO4)7H2O (magnesium sulfate heptahydrate)”; “ratio 1:3”
Bearinger teaches “Mg (SO4)7H2O (magnesium sulfate heptahydrate) (Para 0031; magnesium sulphate commonly exits in the heptahydrate form); “ratio 1:3”

Modified Cho does not teach “ratio 1: 3”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In DNA amplification, the selection of optimal experimental conditions including reagent (including components/ composition amounts) and buffer components/composition amounts affects the DNA amplification rates and efficiency. Thus, ratio 1: 3 of Mg (SO4)7H2O in in both the primary reaction material and the first buffer is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct a LAMP assay with Mg (SO4)7H2O in both primary reaction material and the first buffer at a compositional ratio of 1:3 to ensure that the optimal efficiency of amplification process is attained.  
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Cho (US20090286327A1]) in view of Bearinger et al. (WO2015061480A1) in further view of Amplicon (https://ampliqon.com/en/pcr-enzymes/pcr-enzymes/glycerol-free-products/taq-dna-pol-glycerol-free-5-u/)

Modified Cho does not teach “Bsm polymerase is lyophilized substantially free of glycerol”
Bearinger, which is directed to a methods and apparatus are provides for point-of-care nucleic acid amplification and detection teaches “Bsm DNA polymerase is lyophilized” (Para 0031, 0033). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Cho to incorporate “Bsm DNA polymerase is lyophilized” as taught by Bearinger, motivated by the need to facilitate long-term storage (Bearinger, Para 0033). Doing so allows for a delay in reagent mixing until desired. 
Modified Cho in view of Bearinger does not teach “substantially free of glycerol”
Amplicon teaches “substantially free of glycerol” (Glycerol free DNA polymerase)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Cho to incorporate “substantially free of glycerol” as taught by Amplicon, motivated by the need to facilitate freeze drying (lyophilization) as the presence of glycerol in the enzyme buffer makes freeze drying impossible (Amplicon, what glycerol does). Doing so facilitates the process of freeze drying (lyophilization) of the DNA polymerase. 

s 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Cho (US20090286327A1]) in view of Bearinger et al. (WO2015061480A1) in further view of Ismaligov et al. (US20130309679A1).
Regarding Claim 12, Modified Cho teaches the microfluidic test device according to claim 1, wherein the first buffer (Para 0044, buffer) comprises (NH4)2SO4, a zwitterion (preferably betaine), and a biozide, wherein the biozide is ProClin950.
Modified Cho does not teach “(NH4)2SO4, a zwitterion (preferably betaine), and a biozide, wherein the biozide is ProClin950”
Bearinger teaches “(NH4)2SO4, a zwitterion (preferably betaine) (Para 0031), and a biozide, wherein the biozide is ProClin950”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Cho to incorporate “betaine” as taught by Bearinger, motivated by the need to have reagents in the master mix for conducting nucleic acid amplification on a sample (Bearinger, Para 0031). Doing so facilitates the point-of-care nucleic acid amplification and detection. 
Modified Cho does not teach “(NH4)2SO4” and a biozide, wherein the biozide is ProClin950”. 
Ismagilov, directed to fluidic devices for nucleic acid extraction, purification, enrichment, amplification and detection teaches using ammonium sulfate in sample preservation such as by sample storage and stabilization in the liquid state or dry state through lyophlization (Para 0210). 
Furthermore, Ismagilov teaches using a biocide as an inhibitor (Para 0207). 

Modified Cho does not teach “ProClin950” as a biocide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected “ProClin950” which is commercial brand of biocide since it has been held to be within the general skill of a worker in the art to select a known material (or reagent such as ProClin950”) on the basis of its suitability for the intended use as a matter of obvious design choice. Please see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960 and MPEP 2144.07 for further details.
Response to Arguments
Applicant's arguments filed on 09/13/2021, with respect to the 35 U.S.C. §102 rejections on Claims 1-3 and 6-15 have been fully considered but they are persuasive.
Applicant argues: 
[Applicant respectfully submits that it is clear from Claim I that the device of Claim 1 comprises at least three different fluid paths connecting the three different chambers and that this is not anticipated by the single microfluidic channel [ 114] of Bearinger. Additionally, since Bearinger does not disclose three different chambers, Bearinger also does not disclose three different flow paths connecting the three different chambers.]
Applicant’s arguments, see page 4, filed 09/13/2021, with respect to the rejection(s) of claim(s) 1-3 and 6-15 under §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho (US20090286327A1]), which teaches the three different chambers (Supra), not disclosed by Bearinger in the rejection of Claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ProClin™ 950. (https://www.sigmaaldrich.com/US/en/product/sial/46878u)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797